Citation Nr: 1400226	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate.

2.  Entitlement to service connection for a neurological disorder, claimed as neurological spells, and variously diagnosed as migraines and aura.

3.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) for the period prior to August 21, 2012.

4.  Entitlement to an initial rating higher than 50 percent for PTSD for the period since August 21, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  An October 2009 rating decision denied entitlement to service connection for neurological spells, an enlarged prostate, and PTSD.  The Veteran perfected an appeal of those determinations.

In a January 2011 rating decision, an RO decision review officer granted service connection for PTSD with an initial noncompensable rating, effective in September 2010.  See 38 C.F.R. § 4.31 (2013).  The Veteran appealed the initial rating of his PTSD.

In light of the fact that the Veteran contested the initial evaluation of his disability, the Board has styled the issue of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).  A February 2013 rating decision granted an initial compensable rating of 50 percent, effective in August 2012.  The Veteran continued his appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The Veteran appeared at a Board hearing in May 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

At the hearing, the Veteran and his represented broadly indicated that a Notice of Disagreement (NOD) might be submitted on an effective date for the 50-percent rating.  See Transcript, p. 1.  The noted comment did not suggest a disagreement with the assigned effective date for the grant of service connection for PTSD.  Hence, the Board will not remand the issue in the remand portion of the decision below.  The Board notes further that the Veteran did in fact disagree with the effective date of the 50-percent rating; and, in any event, in the absence of an expressed satisfaction with that rating and effective date, it is part of the Veteran's appeal.  See 38 C.F.R. § 3.400 (2013); Fenderson, supra.

The issue of entitlement to an initial rating higher than 50 percent for PTSD for the period since August 21, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 9, 2011, the Veteran informed the RO via a letter that he wished to withdraw his appeal of the issue of entitlement to service connection for an enlarged prostate gland.

2.  For the period prior to August 12, 2012, the Veteran's PTSD manifested with symptoms that were not severe enough to interfere with occupational and social functioning, or to require continuous medication.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by an appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The requirements for an initial compensable evaluation for PTSD for the period prior to August 12, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.7, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO endeavored to obtain all related records identified by the Veteran, and published a Memorandum of Unavailability for those not obtained.  The Board finds further efforts to obtain records related to the Veteran's PTSD are not likely to prove fruitful.  Further, the pertinent records were sought to prove service connection, which is no longer in issue.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Withdrawal of an Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In the present case, via a letter, which the RO received September 9, 2011, in response to a September 2011 Supplemental Statement of the Case (SSOC), the Veteran withdrew his appeal of the issue related to his prostate gland.  Hence, there remain no allegations  of errors of fact or law for appellate consideration related to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it will be dismissed in the Order portion later in this decision.

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  As noted earlier in the Introduction, since this is an appeal from the initial assignment of a disability rating, such as this case, the Board must consider the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson, 12 Vet. App. 119.

Analysis

Rating Criteria

Where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  38 C.F.R. § 4.130, DC 9411.

PTSD that manifests with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms are controlled by continuous medication, a 10 percent rating is warranted.  Id.

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Veteran's Symptomatology

The Board initially notes that the entire record of the Veteran's psychiatric history in the claims file has been reviewed.  38 C.F.R. § 4.1; see also Moore v. Nicholson, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  Hence, although he was not formally diagnosed with PTSD until September 2010, the Board has considered his reported symptoms of record, regardless of the formal diagnosis of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Throughout the portion of the initial rating period in question, the Veteran's PTSD has been evaluated as noncompensable.  The pertinent evidence of record, which includes VA mental health outpatient treatment reports dated from March 2009 to August 2012, as well as a VA psychiatric examinations dated in June 2009 and September 2010, consistently reflect symptoms of sleep disturbance and some anxiety.  The medical evidence of record shows the Veteran had not availed himself of psychiatric treatment or outpatient therapy prior to 2010, and he was not taking any prescribed medication.  Global Assessment of Functioning (GAF) scores have ranged from 65 to 75; and, mental status examination showed the Veteran to be oriented, with logical and goal-directed speech, and with no deficiencies in thought process and no delusions or hallucinations.  Grooming was consistently adequate and, except for one examination, hygiene was consistently appropriate.  The one exception is seen on mental status examination in June 2009, in which the Veteran's hygiene was fair, and he was slightly malodorous, though his grooming was good.  There was no inappropriate behavior and the Veteran's mood was dysthymic.  His insight and judgment were grossly intact, but he had difficulty expressing his symptom of social detachment.

Concerning social contact, the Veteran described himself as a loner, as he tended to avoid people.  His reported reason for that, however, is that the people he is around always ask him for things, and he needs his available funds for himself.  The Veteran has two sisters with whom he maintains contact.  He also has a brother, but his contact with him is minimal because of the Veteran's status as a sex offender.  The Veteran also has an adult son and three grandchildren.  He maintains frequent telephone contact with his son and grandchildren, who live in Tennessee.  The Veteran reportedly spent much of his time in his apartment, group home or half-way house after his release from prison.

Occupationally, the Veteran has a college education, and, until his imprisonment, his past employment included having been a teacher and coach.  He also worked full time for 19 years as a pressure vessel inspector in the well and gas industry without any significant issues due to chronic absenteeism or difficulty getting along with others.  He has not worked since his release from prison after serving 15 years, but the evidence of record shows his unemployment during the period on appeal has not been due to the impairment of his PTSD.

The June 2009 examination report reflects a Global assessment of Functioning (GAF) score of 75; and, the September 2010 examination report, 65-75.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  The Board notes that VA has not yet implemented DSM-V.  Hence, DSM-IV continues to be the applicable directive for VA purposes.

A GAF of 75 is midway of the range, 71 to 80, and means if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily failing behind in schoolwork).

A GAF 65 is midway of the range, 61 to 70, and means there are some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

As noted on the cover sheet, the Veteran seeks entitlement to service connection for a disorder he terms as neurological spells.  He reported that his symptoms start out as a visual blind spot and progress to nausea and numbness of his fingertips.  The Veteran's VA therapist, a licensed master social worker (LMSW), noted in a March 2011 entry that the Veteran may have in fact described panic attacks related to his PTSD.  VA outpatient records, however, note the Veteran's symptoms are closer to those associated with migraine headaches.  Further, the August 2012 PTSD examination report reflects it was not likely that the Veteran's "neurological spells" were panic attacks, as the Veteran did not report any emotional response during the events.  Hence, the Board finds the preponderance of the evidence shows the Veteran's PTSD symptoms have not included panic attacks.

In his March 2011 NOD, the Veteran asserted that his initial rating was the result of examiner bias due to his status as a convicted sex offender.  The Board finds that these assertions are unfounded, and they in fact reflect his personal sensitivities related to his legal history and nonservice-connected pedophilia.

Where the evidence shows both nonservice- and service-connected pathologies, the Board must assess whether the evidence permits a distinction between the nonservice- and service-connected entities.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2003).

The June 2009 VA examination report reflects the examiner rendered an Axis I diagnosis of pedophilia, based on the Veteran's history of sex offenses against adolescent males.  PTSD was not diagnosed.

At the September 2010 examination, the examiner noted that the Veteran's pedophilia is a condition separate from the PTSD.  The examiner acknowledged the Veteran's report that he became involved with male minors because he feared he would not survive Vietnam.  The examiner, however, opined that the Veteran's childhood experiences related to his need for affection, which he described as emotional neglect, prompted the acts with male minors, and not his military-related stressors.  In a December 2010 addendum to the September 2010 examination report, the examiner maintained that position.
In light of the above, the Board finds the examination reports do not reflect examiner bias.  Instead, the reports reflect the examiners discharged their professional responsibility in responding to the RO's examination requests, which included diagnosing all mental disorders shown by the evidence and whether they are deemed causally connected to the Veteran's active service.

The Board has considered whether the Veteran's tendency to isolate approximates a 10-percent rating for the period prior to the August 2012 examination, but finds that it does not.  See 38 C.F.R. § 4.10.  As noted, the way the Veteran reported that he spent his time alone prior to August 2012 due to personal preference, not his PTSD symptomatology.

In a March 2009 VA neurological entry, the Veteran denied any symptoms of anxiety, depression, hopelessness, or even PTSD over the prior month.  The September 2010 examination report notes complaints that he did not care, did not think, did not want to be around people, that he was no longer trusting-was a loner, and he did not eat and take care of himself.  Upon mental status examination, however, the Veteran reported that his mood was good, and he denied symptoms of anxiety, nightmares, or flashbacks.  The Veteran also denied any suicide or aggressive intent.  He reported further that he remained active, and the examiner noted the Veteran was alert and fully oriented.

Even as late as the September 2010 examination, the Veteran was not receiving any outpatient psychological treatment or being prescribed psychotropic medications.  The February and March 2011 entries of the Veteran's VA LMSW notes the Veteran expressed outrage over his initial PTSD rating.  Further, the Veteran's reported symptoms were related to his neurological spells rather than PTSD.  He did not report anxiety or other PTSD symptoms, and he was not on medication for PTSD.  The March 2011 entry notes the Veteran communicated with his son often.  A May 2011 entry by a physician notes the Veteran's medications included Trazadone, but there is no indication that it was prescribed for PTSD symptoms.

In addition to the above, the Board notes the rating criteria provide for a 10-percent rating for PTSD symptoms that decrease work efficiency.  See 38 C.F.R. § 4.130.  As the evidence set forth above demonstrates, however, the Veteran's reported mild symptoms did not decrease work efficiency prior to August 2012.  Hence, the assigned GAFs of 65 and above, which are indicative of transient to some mild symptomatology.

In light of all of the above, the Board finds the Veteran's PTSD more nearly approximated the assigned noncompensable rating for the period prior to August 21, 2012.  38 C.F.R. §§ 4.1, 4.6-7, 4.10, 4.31, 4.130, DC 9411.

As earlier noted, the Veteran is entitled to a staged rating for any part of the rating period on appeal where his symptomatology varied in severity.  Fenderson, 12 Vet. App. at 126.  The discussion set forth earlier in this decision reflects the Board's test and analysis for whether the Veteran's symptoms more nearly approximated a compensable rating for any part of the rating period prior to August 21, 2012.  The Board notes further that the evidence of record for this portion of the rating period on appeal does not raise an issue of the appropriateness of referral for consideration of a compensable rating on an extraschedular basis, as the evidence does not indicate significant impact on employment.  See 38 C.F.R. § 3.321(b)(1); see also Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for the rating period on appeal, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The appeal of the issue of entitlement to service connection for an enlarged prostate gland is dismissed.

Entitlement to an initial compensable evaluation for PTSD for the period prior to August 12, 2012, is denied.


REMAND
 
Additional development is indicated by the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO received treatment records from Johnson VAMC, Charleston, South Carolina (SC), for the period beginning in 1998.  The previous VA requests for records from that facility for 1970 to 2007 do not reflect a request to search archived records.  Further, the Veteran has that reported a shorter period was involved.

2.  The AMC/RO will again request the Johnson VAMC, Charleston, SC, to search for any treatment records extant related to the Veteran for the period from 1970 to 1984.  This will specifically include a request for a search of the archived records of that facility.  Efforts to obtain the records must be fully documented.

3.  The Veteran's lay testimony related to his longstanding neurological symptoms since shortly after his discharge from active service is sufficient to trigger a VA examination.  See 38 C.F.R. §§ 3.303(b), 3.159(c)(4).

After a response is received from the Johnson VAMC, regardless of whether additional records are obtained, the AMC/RO will arrange a neurological examination by an appropriate examiner to evaluate any current neurological disorder, to include migraine headaches or auras, etc.  The claims file must be provided for review by the examiner as part of the examination.

The examiner is asked to opine as follows: does the Veteran have a currently diagnosed neurological disorder?  If the answer is, Yes, is there at least a 50-percent probability that it is related to the Veteran's active service?

The examiner is advised that the Veteran's lay report of the history of his symptoms is competent evidence which must be considered.  A full explanation for any opinion(s) rendered should be provided.

4.  The Veteran testified at his hearing that his PTSD symptoms have increased in severity since the August 2012 examination.  After the neurological examination is complete, the AMC/RO will arrange an examination by an appropriate examiner to determine the current severity of the Veteran's PTSD.  The claims file must be provided for review by the examiner as part of the examination.  All indicated diagnostic tests should be conducted; and, the examiner should identify all symptoms due to the service-connected PTSD and those due to nonservice-connected disorders.  A full explanation for all clinical findings and opinions should be provided by the examiner.

5.  After the above, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

6.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


